ON APPELLANT'S MOTION FOR REHEARING.
On original submission of this case, we affirmed the judgment of the trial court. Appellant, in due time, filed his motion for a rehearing from which it clearly appears that the Governor of this State has revoked the warrant upon which appellant was sought to be extradited. Consequently, the question here presented has become moot.
It is therefore ordered that the original opinion herein be, and the same is, withdrawn and the appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.